DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:  “Lines 4-5 “networking” and “account” should be on the same line”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10587715. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 10587715 individually or in combination recite each and every limitation of claims 1-20 of the instant application. For example:
Regarding claim 1 of the instant application, claim 1 of the U.S. Patent No. 10587715 teaches a method, comprising: (claim 1: A method, comprising:)
receiving, at a system including one or more servers, an indication to share a content item associated with a residential cache appliance and a first social networking account, (Claim 1: 
wherein the residential cache appliance is at least in part managed in association with the first social networking account; (Claim 1: wherein a privacy setting of the residential cache appliance is at least in part managed by the social networking server system.)
associating, at the system including the one or more servers, a network address of the residential cache appliance with the content item; (Claim 1: associating, at the social networking server system, a network address of the residential cache appliance with the content item;)
maintaining, at a storage associated with the system, a cache map of available residential 10cache appliances to implement a distributed cache store, wherein for one or more of the available residential cache appliances, the cache map identifies at least an associated social networking account, an associated network address, associated cache appliance stored content items, and an associated setting; (Claim 1: maintaining, at a storage associated with the social networking server system, a cache map of available residential cache appliances to implement a distributed cache store, wherein for one or more of the available residential cache appliances, the cache map identifies an associated social networking account, an associated network address, associated cache appliance stored content items, and associated privacy settings managed by the social networking server system.)
receiving, at the system and from a requester device associated with a second social 15networking account, a request for the content item; and (Claim 1: receiving, at the social networking server system and from a requester device associated with a second social networking account, a request for the content item.)


Claim 2 of U.S. Patent No. 10587715 teaches each and every limitation recited in claim 2 of the instant application. Claim 3 of U.S. Patent No. 10587715 teaches each and every limitation recited in claim 3 of the instant application. Claim 4 of U.S. Patent No. 10587715 teaches each and every limitation recited in claim 4 of the instant application. Claim 5 of U.S. Patent No. 10587715 teaches each and every limitation recited in claim 5 of the instant application. Claim 6 of U.S. Patent No. 10587715 teaches each and every limitation recited in claim 6 of the instant application. Claim 7 of U.S. Patent No. 10587715 teaches each and every limitation recited in claim 7 of the instant application. Claim 8 of U.S. Patent No. 10587715 teaches each and every limitation recited in claim 8 of the instant application. Claim 9 of U.S. Patent No. 10587715 teaches each and every limitation recited in claim 9 of the instant application. Claim 10 of U.S. Patent No. 10587715 teaches each and every limitation recited in claim 10 of the instant application. Claim 11 of U.S. Patent No. 10587715 teaches each and every limitation recited in claim 11 of the instant application. Claim 12 of U.S. Patent No. 10587715 teaches each and every limitation recited in claim 12 of the instant application.
Claim 13 of U.S. Patent No. 10587715 teaches claim 13 of the instant application. Claim 14 of U.S. Patent No. 10587715 teaches each and every limitation recited in claim 14 of the instant application. Claim 15 of U.S. Patent No. 10587715 teaches each and every limitation .

Allowable Subject Matter
Claims 1-20 would be allowable if applicant overcomes the claim objections and the Double Patenting rejection, set forth in this Office Action.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art in the field, such as Svendsen (US 20030063770 Al) teaches a peer node associate to a social networking account can share its content with other user on the social networking system. Kalasapur (US 20120166436 A1) teaches generating a playlist of the content items based on the user-content interactions and the associated context. Stekkelpak (US 20150169701 Al) teaches ranking content items based on the topic of interest, wherein the topic of interest is based on historical data describing user interactions for the user device. Crowe (US 20120198075 A1) teaches a master cache maintain a table or mapping of available shared cache. Tam (US 20100229221 Al) teaches files or photos sharing on user computing device with other user on the social network, the permission setting is managed by the social network. Jacobson (US 20120158973 Al) teaches content-centric network system receives, at a computing device, a request for a piece of content from a user, and determines whether the content is .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ZI YE/Primary Examiner, Art Unit 2455